Citation Nr: 0737238	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to service connection for mechanical lower 
back pain.

3.  Entitlement to service connection for an unspecified eye 
condition.

4.  Entitlement to service connection for right shoulder 
separation.

5.  Entitlement to an increased initial evaluation for right 
knee patellofemoral syndrome with x-ray findings of mild 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 until 
November 2002, including a tour of duty in the Southwest Asia 
Theater of Operations from October 1990 until May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of entitlement to service connection for right 
shoulder separation and entitlement to an increased initial 
evaluation for right knee patellofemoral syndrome with x-ray 
finding of mild osteoarthritis are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's post-traumatic arthritic symptoms of the 
right ankle are related to the right ankle fracture in 
service.

2.  The veteran is not shown to have a diagnosed lumbar spine 
condition.

3.  The veteran has a refractive error which is not a 
disability for VA compensation benefits purposes.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
residuals of a right ankle fracture have been met. 8 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007). 

2.  The criteria for a grant of service connection for a 
lumbar spine condition have not been met. 8 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for a grant of service connection for an eye 
condition, to include a refractive error, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2002 and July 2003 that fully 
addressed all notice elements.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied for a 
low back disorder and for an eye disorder, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  With respect, to the grant of 
service connection for a right ankle disability, the agency 
of original jurisdiction will be responsible for addressing 
any VCAA notice defect with respect to the rating and 
effective date elements when effectuating the award.  
Therefore, the Board finds that the veteran has not been 
prejudiced in the Board's favorable adjudication of this 
claim.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran was 
afforded VA medical examinations in connection with this 
claim on February 2003 and March 2003.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).
Right Ankle Fracture

The veteran seeks service connection for residuals of an 
ankle fracture. Service medical records reflected the veteran 
was treated for a fractured right distal fibula and was 
subsequently placed on limited profile in February 1994, 
April 1994 and June 1994.  However, the veteran's separation 
examination in June 2002 did not note any residual right 
ankle condition.  Although the examination described the 
veteran's lower extremities as abnormal, the examiner 
indicated this referred to right knee pain.  

A March 2003 VA examination concluded with no findings 
concerning the right ankle and a finding of history of left 
ankle fracture with mild posttraumatic arthritic symptoms.  
The examiner explained that x-ray findings did not 
demonstrate posttraumatic arthritis.  It appears that the VA 
examination contained a typo and the examiner meant there 
were mild posttraumatic chronic arthritis symptoms of the 
right ankle.  The Board notes that x-rays taken in connection 
with the examination found normal alignment of the bilateral 
ankles with no significant osteoarthritic changes or bony 
abnormalities.  

There is a question as to whether the veteran currently has a 
right ankle disability.  In applying the benefit-of-the doubt 
doctrine, the Board finds probative the examiner's finding of 
mild posttraumatic arthritic symptoms, even though x-ray 
studies of the ankle were negative.  In this regard, the 
Board notes that the veteran's service medical records do 
show a fracture of the right ankle.  The Board finds the 
veteran's statement that he has had mild discomfort in the 
ankle since service to be credible.  Therefore, he has had 
continuity of symptomatology.  Moreover, the examiner has 
linked the veteran's mild post-traumatic arthritic symptoms 
to the fracture.  Given, the foregoing, the Board finds that 
the evidence supports a finding that the veteran currently 
has residuals of the right ankle fracture which is related to 
service.

Mechanical Lower Back Pain

The veteran seeks service connection for a lower back 
condition.  Service medical records reflect complaints and 
treatment for lower back pain; however, there is no evidence 
of a currently diagnosed disability.  The March 2003 VA 
examination report revealed a normal examination of the back.  
The diagnosis was mechanical lower back pain.  Other VA 
outpatient treatment records contained no diagnosis of a 
lower back condition.  

To the extent that the veteran currently has or complains of 
lower back pain, it has not been linked to any diagnosed 
disorder.  In this respect, it is not a disorder for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  The veteran argues that 
pain can be a service-connected condition and cited 38 C.F.R. 
§§ 4.40 and 4.45.  These regulations, however, concern the 
consideration of pain in assigning the proper disability 
evaluation for a service-connected disability.  The 
regulations do not indicate that pain, on its own, without a 
diagnosis, can be service-connected.  Rather, the Court has 
specifically held that subjective complaints of pain are not 
a disability for VA purposes. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

In sum, the veteran has subjective complaints of back pain 
which have not been attributed to any diagnosed condition.  
He also has no objective abnormal findings concerning the 
back.  As noted above, a threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection for mechanical lower back pain must be denied.

Eye Condition

The veteran seeks service connection for an unspecified eye 
condition.  Specifically, the veteran contends his 
administrative military occupational specialty caused eye 
strain which resulted in decreased vision.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c).  In the absence 
of a superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Accordingly, 
such a disorder cannot be service-connected, absent evidence 
of aggravation by a superimposed disease or injury. See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  

In this regard, post service medical records fail to diagnose 
any condition other than the refractive error.  The February 
2003 VA examination concluded there was no ocular pathology.  
During the examination the veteran complained of difficulty 
with near work and reading.  He denied any other eye 
problems.  Visual acuity was found to 20/20 bilaterally 
without correction.  External examination and slit lamp 
examination were normal.  The right eye was plano -0.25 x 90 
giving 20/20 vision and left eye was plano giving 20/20 
vision.  A +1.00 ADD gave 20/20 vision bilaterally.  
Similarly, a VA outpatient treatment record dated in 
September 2003 only diagnosed a refractive error. 

However, as noted above, service connection may be allowed 
for refractive errors provided there is evidence of a 
superimposed disease or injury during service which has 
aggravated the refractive error.  See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993).  The veteran's service medical 
records show that the veteran's uncorrected visual acuity 
decreased during active duty service, as recorded on his 
August 1982 entrance examination report, a periodic 
examination dated in September 1994 and the June 2002 
discharge examination report.  Nevertheless, the Board notes 
that the veteran's best corrected visual acuity was 20/20 on 
the June 2002 separation examination.  During service, the 
veteran was found to have refractive error of the eyes, and 
reading eyeglasses were ordered.  Other service medical 
records reflect complaints of decreased vision and diagnoses 
included myopia, astigmatism and hyperopia.  For example, an 
October 1989 record concluded with the assessment of latent 
hyperopia both eyes with slight astigmatism, ocular health 
within normal limits.  A December 1991 record concluded with 
an assessment of emmetropia both eyes and presbyopia both 
eyes. Visual acuity at that time was found to 20/20 
bilaterally.  A January 1995 record reflected complaints of 
decreased vision with eye strain.  The assessment was myopia 
secondary to accommodation excess with resulting decreased 
visual acuity.  A March 1995 record reflected visual acuity 
of 20/20.  A June 2000 record reflected complaints of 
difficulty reading.  Visual acuity at that time was 20/30-2 
in the right eye and 20/40 in the left eye.  Near vision was 
20/40 in both eyes.  The diagnosis was spherical aberration 
and presbyopia.  

In sum, while service records clearly demonstrate complaints 
and treatment for decreased visual acuity and contain 
diagnoses of myopia, astigmatism and hyperopia, there is no 
evidence of any superimposed disease or injury.  As such, the 
only diagnosed condition of the eye is refractive in nature.  
As noted above, service connection may not be allowed for 
refractive error of the eyes, even if visual acuity decreased 
in service, as refractive errors are not diseases or injuries 
within the meaning of applicable legislation relating to 
service connection.  Therefore, the veteran's claim for 
service connection for refractive error must be denied. 
38 C.F.R. § 3.303(c) 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his conditions are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right ankle fracture is 
granted.

Service connection for mechanical low back pain is denied.

Service connection for refractive error, claimed as a 
residual of an eye injury, is denied.


REMAND

Concerning the veteran's claim for service connection for a 
right shoulder condition, it appears that there are 
additional medical records that have not been obtained.  A 
December 2002 VA telephone consultation note reflected the 
veteran was treated in the emergency room for right shoulder 
pain around October 2002.  These hospital records are not 
associated with the file and should be obtained.

Concerning the veteran's claim for an increased rating for 
right knee patellofemoral syndrome, although the veteran 
underwent a VA examination in March 2003, the examination is 
insufficient for the Board to render a decision.  
Specifically, the March 2003 examination had a view towards 
ascertaining whether the veteran had a disability and did not 
adequately comment on the effects of pain, swelling, 
weakness, and excess fatigability as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds 
that a VA orthopedic examination of the veteran's right knee 
with specific findings responsive to the applicable rating 
criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995), is needed to fully 
and fairly evaluate the veteran's claim for an increased 
rating. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.70. 

The veteran is advised that a failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s). See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all dates of 
treatment for a right shoulder condition 
since his separation from service. The RO 
should then obtain and associate with the 
claims file any records identified by the 
veteran that are not already associated 
with the claims file.  The veteran should 
be specifically asked to complete an 
authorization for release of hospital 
records for the treatment he received in 
the emergency room around October 2002.

2.  The veteran should be afforded VA 
orthopedic examination to determine the 
severity of his service-connected right 
knee patellofemoral syndrome with x-ray 
findings of mild osteoarthritis.  The 
claims folder, to include a copy of this 
Remand, must be made available to the 
physician designated to examine the 
veteran.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. 

The examiner is requested to determine the 
current degree of severity of the service-
connected right knee disability.  Range of 
motion studies of the right knee, in 
degrees, should be performed.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right knee disability.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; and to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should identify all 
impairments affecting the right knee.  The 
examiner should specifically indicate 
whether arthritis is present (confirmed by 
X-ray findings) and if so whether the 
arthritis manifested with any 
incapacitating episodes; whether there is 
recurrent subluxation or lateral 
instability of the right knee (and, if so, 
whether it is best characterized as 
"slight," "moderate," or "severe"); and 
whether there is ankylosis, dislocation or 
removal of cartilage, impairment of the 
tibia or fibula, or genu recurvatum. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


